NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SEIRUS INNOVATIVE ACCESSORIES, INC.,
Plaintiff-Appellan,t, 4
V.
CABELA’S INC.,
Defendan.t-Cr0ss Appell¢mt,
AND '
ROSS GLOVE COMPANY, .
Defendcmt-C'r0ss Appellcmt,
AND
UNITED STATES,
Defendant-Appellee.
2012-1162, -1210, -1213
Appea1s from the United States District C0urt for the
S0uthern District of Ca1if0rnia in case n0. 09-CV-0102,
Judge Mari1yn L. Huff.
ON MOTION

sE1RUs 1NNOVAT1vE v. cABELA mo
0 R D E R
2
Seirus Innovative Accessories, Inc. moves for an ex-
tension of time, until June 10, 2012, to file its initial brief.
Up0n consideration thereof,
IT ls 0RDERED THAT:
The motion is granted
APR 1 1 2012
Date
MattheW D. Murphey, Esq.
Ada1n C. Jed, Esq.
Nic01e M. Murray, Esq.
Duane Scott H0rning, Esq.
s21
CCI
FoR THE COURT
/s/ J an Horba1y
Jan Horba1y
C1erk
FlLED
U.S. COURT 0F APPEALS FOH
THE FEDER,!.L C1RCUIT
APR 1 7'ZU1Z
JAN HORBAL¥
CLEFlK